Order filed January 21, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NOS. 14-15-00032-CR
                                   14-15-00033-CR
                                ____________

                        LINDA WOODMAN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from the 147th District Court
                           Travis County, Texas
        Trial Court Cause Nos. D-1-DC-14-904028, D-1-DC-14-904029


                                     ORDER

      The reporter’s record in this case was due December 31, 2014. See Tex. R.
App. P. 35.1.

      On January 05, 2015, Shana Wise filed a motion for extension of time to
file the record in case number 14-15-00032-CR which was granted until February
05, 2015. She did not file a motion for extension of time to file the record in case
number 14-15-00033-CR, which has a current reporter’s record due date of
December 31, 2014 and is currently past due.

      Kimberly Lee has not filed a motion for extension of time in either case
number which have a current record due date of December 31, 2014 and are
currently past due.

      We order Shana Wise and Kimberly Lee, the court reporters, to file the
record in both appeals within 30 days of the date of this order.

                                  PER CURIAM